Citation Nr: 1828015	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for status post resection of retroperitoneal dedifferentiated liposarcoma with residual nerve and muscle damage of the left leg and incisional hernia. 

REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to January 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 RO decision that denied service connection for status post resection of retroperitoneal dedifferentiated liposarcoma with residual nerve and muscle damage of the left leg and incisional hernia (claimed as cancer, sarcoma, and left leg). 

The Veteran initially requested a Board hearing, but withdrew his request in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional medical evidence was received from the Veteran in April 2017. The Veteran's representative has explicitly and in writing requested initial Agency of Original Jurisdiction (AOJ) consideration of this evidence. See February 2018 correspondence from the Veteran's representative. Remand is required for initial review of this evidence by the AOJ. 38 U.S.C. § 7105(e). In this letter, the Veteran's representative has also requested that the Board remand this appeal for such review, and in order to obtain a VA medical opinion as to the claim of service connection.

The Veteran seeks service connection for status post resection of retroperitoneal dedifferentiated liposarcoma with residual nerve and muscle damage of the left leg and incisional hernia.

Private medical records dated in May 2008 reflect that the Veteran was diagnosed with dedifferentiated liposarcoma of the left pelvis/retroperitoneum, and compressive neuropathy of the obturator nerve/lumbar plexus. He underwent surgery to remove the liposarcoma. 
The Veteran asserts that he was exposed to depleted uranium during his service while working with Sea Sparrow missile systems and while loading ammunition into and cleaning the Phalanx close-in weapon system (CIWS). See Veteran's correspondence received in June 2013 and April 2017. In his June 2013 statement, he said he was stationed aboard the USS Tripoli LPH-10 from 1987 to 1990 and assigned to Fox Division, which was responsible for operating and maintaining Phalanx. This included cleaning the barrels and reloading the magazine after live-fire exercises. He stated that during this period the Phalanx system aboard the USS Tripoli LPH 10 fired depleted uranium ammunition. He has submitted information from a website about the MX-15 Phalanx CIWS and its use of depleted uranium ammunition.

Alternatively he asserts that the liposarcoma was caused by exposure to a cleaning solvent (PD 680) while cleaning the Sea Sparrow launchers, and/or to dioxin in smoke from operating the ship's incinerator. He has submitted a buddy statement from D.G. to the effect that he served with the Veteran aboard the USS Tripoli and they handled depleted uranium CIWS ammunition, cleaned the barrels after live fire, and collected sabots.

The Veteran's military personnel records reflect that he served in the U.S. Navy from April 1986 to January 1990, was a fire control technician, and served aboard the USS Tripoli (LPH-10).

By a letter dated in June 2012, the Naval Dosimetry Center stated that a review of its exposure registry showed no reports of occupational exposure to ionizing radiation.

A March 1999 FOIA response from the Department of the Navy indicates that the Navy used depleted uranium 20mm munitions in the Phalanx CIWS. See Letter dated March 29, 1999, available at http://www.doncio.navy.mil/uploads/Depleted%20Uranium.pdf. Further research indicates that the USS Tripoli had a Phalanx CIWS. See Wikipedia, "USS Tripoli (LPH-10)," available at https://en.wikipedia.org/wiki/USS_Tripoli_(LPH-10). In view of this and the statements by the Veteran and D.G., the Board finds that it is likely that the Veteran had exposure to depleted uranium 20mm munitions as part of his places, types, and circumstances of his active service. 38 U.S.C. § 1154 (a) (2012).

Based on the above, the Board finds that additional development is necessary. First, VA should contact the appropriate sources and request any available records concerning the Veteran's exposure to depleted uranium ammunition. Any such records should be forward to the appropriate authority for preparation of a dose estimate, to the extent feasible, based on available methodologies. See 38 C.F.R. § 3.311 (a)(2)(iii). Once this has been accomplished, VA should obtain a VA medical opinion as to whether the Veteran's dedifferentiated liposarcoma of the left pelvis/retroperitoneum is related to service, to include his exposure to depleted uranium ammunition, and/or his claimed exposure to cleaning solvents and dioxin from incinerator smoke. The examiner is asked to review the April 2017 private medical opinion by A.C., RN, who opined that it is at least as likely as not that Vet's in-service exposures to depleted uranium and other chemicals contributed to his retroperitoneal soft tissue sarcoma.

Finally, the Board notes that VA treatment records were last associated with the claims file in June 2012. On remand, VA should obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant VA treatment records.

2. Contact the appropriate sources and request any available records concerning the Veteran's exposure to depleted uranium ammunition. Any such records should be forwarded to the appropriate authority for preparation of a dose estimate, to the extent feasible, based on reliable methodologies. 

3. After completing step #1 and #2, ask an appropriate medical professional to review the claims file and provide a medical opinion as to whether the Veteran's dedifferentiated liposarcoma of the left pelvis/retroperitoneum is at least as likely as not related to service. (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.) 

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's dedifferentiated liposarcoma of the left pelvis/retroperitoneum is related to service? Please address whether the Veteran's liposarcoma is due to hazardous exposure in service, specifically, to (1) depleted uranium ammunition, (2) cleaning solvents, and/or (3) smoke from an incinerator.

The examiner should explain the reasons for any opinion offered. The examiner must consider the April 2017 private medical opinion, lay reports from the Veteran, and medical literature. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why this is so.

4. If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

 


S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


